Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 6/18/2020, has been entered. 
Claims 1-20 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein the first light shielding pattern is “located between the display array layer and the encapsulation layer” (recited in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et a. (US Pub. No. 2021/0408499 A1), hereafter referred to as Li.

As to claim 1, Li discloses a display panel (fig 1, [0051]-[0054]), comprising:
a display array layer (fig 1, OLED layer with pixels in element 200; [0051] and [0054]) comprising a first sub-display area (area 20) and a second sub-display area (area 10, detailed in figure 2 with openings 12 corresponding to pixels therefore it is considered to be a sub-display area) at least partially surrounded by the first sub-display area (20), the second sub-display area (10) being configured to be able to transmit ambient light (openings 11; [0063] and [0098]);

a first light shielding pattern (30) located at a side of the first optical structural layer (paragraph [0079] teaches that the pattern 30 is under the polarizer) facing the display array layer (200), wherein the first light shielding pattern (30) at least partially surrounds the second sub-display area (10) and exposes at least a part of the second sub-display area (openings 11 and 12 in the area 10). 

As to claim 2, Li discloses the display panel according to claim 1 (paragraphs above),
wherein the first light shielding pattern (30) is located between the display array layer (OLED layer with pixels P) and the first optical structural layer (polarizer layer) in a direction perpendicular to a plane where the display array layer is located (paragraph [0079] teaches that pattern 30 is under a polarizer layer). 

As to claim 3, Li discloses the display panel according to claim 2 (paragraphs above),

the first light shielding pattern (30) at least partially overlaps with a spacing area between adjacent sub-pixels in the direction perpendicular to the plane where the display array layer is located (fig 2, shielding pattern 30 overlaps the spacing between sub-pixels P). 

As to claim 4, Li discloses the display panel according to claim 3 (paragraphs above),
wherein in the second sub-display area (10), the first light shielding pattern (30) further comprises a net-shaped light shielding bar (fig 2, shielding pattern comprises a net-shaped bar); and
at the plane where the display array layer is located, an orthogonal projection of a net-shaped portion of the light shielding bar coincides with an orthogonal projection of the spacing area between adjacent sub-pixels (fig 2, net-shaped portion of 30 coincides with projection of spacing between sub-pixels P), and an orthogonal projection of a mesh hole (hole 12) of the light shielding bar (portion of 30) coincides with an orthogonal projection of the sub-pixel (P). 

As to claim 5, Li discloses the display panel according to claim 1 (paragraphs above),
wherein the first optical structural layer comprises an optical film ([0079]). 

As to claim 6, Li discloses the display panel according to claim 5 (paragraphs above),
wherein the optical film comprises a quarter-wave plate and/or a polarizer ([0079]). 

As to claim 14, Li discloses a display device (fig 1 [0051]), comprising a display panel ([0054]), wherein the display panel comprises: 
a display array layer (fig 1, OLED layer with pixels in element 200; [0051] and [0054]) comprising a first sub-display area (area 20) and a second sub-display area (area 10, detailed in figure 2 with openings 12 corresponding to pixels therefore it is considered to be a sub-display area) at least partially surrounded by the first sub-display area (20), the second sub-display area (10) being configured to be able to transmit ambient light (openings 11; [0063] and [0098]);

a first light shielding pattern (30) located at a side of the first optical structural layer (paragraph [0079] teaches that the pattern 30 is under the polarizer) facing the display array layer (200), wherein the first light shielding pattern (30) at least partially surrounds the second sub-display area (10) and exposes at least a part of the second sub-display area (openings 11 and 12 in the area 10).

As to claim 15, Li discloses the display panel according to claim 14 (paragraphs above),  
an image taking device (fig 6, 400), 
wherein the image taking device (400) is located at a side of the display panel (200) opposite to the display side (top/emission side); and 
at a plane wherein the display panel is located, an orthographic projection of the second sub-display area of the display panel at least partially overlaps with an orthographic projection of the image taking device (second sub-display area 10 overlaps with device 400). 

As to claim 16, Li discloses a manufacturing method of a display panel (figs 1-3, and [0051] and [0079]), comprising:
forming a display array layer (OLED layer with pixels in element 200; [0054]) comprising a first sub-display area (20) and a second sub-display area (10) at least partially surrounded by the first sub-display area (20), wherein the second sub-display area (10) is formed to be able to transmit ambient light (openings 11; [0063] and [0098]);
forming a first optical structural layer ([0079]; “disposing” is considered to be “forming” the polarizer) at a display side (top/emission side) of the display array layer (OLED layer with pixels in element 200); and
forming a first light shielding pattern (30) at a side of the first optical structural layer ([0079] under polarizer) facing the display array layer (OLED layer of element 200), wherein the first light shielding pattern (30) is formed to at least partially surround the second sub-display area (10) and expose at least apart thereof (openings 11 and 12 in the area 10). 

As to claim 17, Li discloses the manufacturing method according to claim 16 (paragraphs above),

forming a net-shaped light shielding bar (fig 2, net shaped shielding bar 30) in the second sub-display area (10);
wherein at a plane wherein the display array layer is located, an orthogonal projection of a net-shaped portion of the light shielding bar coincides with an orthogonal projection of a spacing area between adjacent sub-pixels (fig 2, shield 30 coincides with orthogonal projection of spacing between pixels P), and an orthogonal projection of a mesh hole of the light shielding bar coincides with an orthogonal projection of the sub-pixel (fig 2, opening 12 coincides with pixel P). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (CN208922027, pub. 5/31/2019, filed with IDS received 12/7/2020), hereafter referred to as Chen, and further in view of Jeon et al. (US Pub. No. 2021/0327964 A1), hereafter referred to as Jeon.

As to claim 7, Li discloses the display panel according to claim 5 (paragraphs above).
Li does not disclose an encapsulation layer located between the display array layer and the first optical structural layer
wherein the first light shielding pattern is located between the encapsulation layer and the first optical structural layer, or located between the display array layer and the encapsulation layer. 
Nonetheless, Chen discloses a display (display module 1) with a camera hole (11), light shading layers (12, 13, and 14), optical layers including polarizer (5), adhesive (4) and cover plate (3).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the cover plate and optical layers of Li as taught by Chen since Li only generally teaches that these layers may be formed but does not detail the exact arrangement, as such, one of ordinary skill in the art would have been motivated to look to Chen to determine the arrangement and stacking of the cover material such as glass using an adhesive so that scratches are not easily formed on the display.
Additionally, Li in view of Chen do not explicitly disclose the encapsulation layer. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFE of Jeon directly over the display array layer of Li in view of Chen so that the sensitive light emission layers are protected from moisture and oxygen.  

As to claim 18, Li discloses the manufacturing method according to claim 16 (paragraphs above).
Li does not disclose forming an encapsulation layer at a surface of the display side of the display array layer; 
wherein the encapsulation layer is located between the display array layer and the first optical structural layer.
Nonetheless, Chen discloses a display (display module 1) with a camera hole (11), light shading layers (12, 13, and 14), optical layers including polarizer (5), adhesive (4) and cover plate (3).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the cover plate and optical 
Additionally, Li in view of Chen do not explicitly disclose the encapsulation layer. 
Nonetheless, Jeon discloses a display device (title) including forming an encapsulation layer (fig 2, TFE) located between a display array layer (pixel array including pixel electrode PE, emission layer 180, and common electrode CE) and a first optical structural layer (color filter layer CF). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFE of Jeon directly over the display array layer of Li in view of Chen so that the sensitive light emission layers are protected from moisture and oxygen.  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Jeon and further in view of Zhu (US Pub. No. 2021/0280093 A1).

As to claim 8, Li in view of Chen and Jeon disclose the display panel according to claim 7 (paragraphs above).
Li in view of Chen and Jeon do not explicitly disclose a first optical adhesive layer located between the encapsulation layer and the optical film;
wherein the first light shielding pattern is located between the first optical adhesive layer and the encapsulation layer, or located between the first optical adhesive layer and the optical film. 
Nonetheless, Zhu discloses a first optical adhesive layer (fig 2, layer 103) located between an encapsulation layer (40) and an optical film (polarizer 60; [0047]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesive layer between the encapsulation layer and optical film of Li in view of Chen and Jeon as taught by Zhu since this will ensure that the optical functional layers of the display do not peel or delaminate from each other. 

As to claim 19, Li in view of Chen and Jeon disclose the manufacturing method according to claim 18 (paragraphs above).

applying a light shielding material on the encapsulation layer to form the first light shielding pattern, and then providing a first optical adhesive layer to attach the first optical structural layer on the encapsulation layer; or 
applying a light shielding material at a side of the first optical structural layer to form the first light shielding pattern, and then providing a first optical adhesive layer to attach the first optical structural layer on the encapsulation layer. 
Nonetheless, Zhu discloses a first optical adhesive layer (fig 2, layer 103) located between an encapsulation layer (40) and an optical film (polarizer 60; [0047]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesive layer between the encapsulation layer and optical film of Li in view of Chen and Jeon as taught by Zhu since this will ensure that the optical functional layers of the display do not peel or delaminate from each other. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Jeon, Zhu and further in view of .

As to claim 9, Li in view of Chen, Jeon and Zhu disclose the display panel according to claim 8 (paragraphs above). 
Li in view of Chen, Jeon and Zhu do not disclose wherein the first optical adhesive layer has a thickness not less than a thickness of the first light shielding pattern. 
Nonetheless, Moon discloses wherein a optical adhesive layer has a thickness not less than a thickness of a light shielding pattern ([0009] and [0012]; [0055]-[0057]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the thicknesses of the adhesive layer and light shielding pattern of Li in view of Chen, Jeon and Zhu as taught by Moon since this will allow for the light to be effectively blocked by the shielding layer while also forming the display panel thin. 

As to claim 10, Li in view of Chen, Jeon and Zhu disclose the display panel according to claim 9 (paragraphs above).

Nonetheless, Moon discloses  wherein a thickness of a first optical adhesive layer is at least four times a thickness of a first light shielding pattern ([0009] and [0012]; [0055]-[0057]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the thicknesses of the adhesive layer and light shielding pattern of Li in view of Chen, Jeon and Zhu as taught by Moon since this will allow for the light to be effectively blocked by the shielding layer while also forming the display panel thin. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhong et al. (US Pub. No. 2020/0350377 A1), hereafter referred to as Zhong. 

As to claim 11, Li discloses the display panel according to claim 1 (paragraphs above),
Li does not disclose wherein the first light shielding pattern is located at a side of the display array layer opposite to the first optical structural 
Nonetheless, Zhong discloses wherein a first light shielding pattern (fig 5, light shielding film) is located at a side of a display array layer (PMOLED display layer) opposite to a first optical structural layer (Cover) in a direction perpendicular to the plane where the display array layer is located (see the Cover is at the top of PMOLED display while the light shielding film is at the bottom). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a light shielding pattern at the bottom side of the display array layer of Li as taught by Zhong since this will improve the view of the display by blocking a view of the internal component of a terminal device. 

As to claim 12, Li in view of Zhong disclose the display panel according to claim 11 (paragraphs above).
Li further discloses wherein a plurality of openings (openings 11/12) are provided in a portion of the first light shielding pattern (30), which portion is located in the second sub-display area (10). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Oh et al. (US Pub. No. 2018/0321764 A1), hereafter referred to as Oh.

As to claim 13, Li discloses the display panel according to claim 1 (paragraphs above),
Li does not disclose a black matrix, wherein at least a part of the black matrix is located in the first sub-display area at a side of the first optical structural layer opposite to the display array layer. 
Nonetheless, Oh discloses a black matrix (fig 6, 194), wherein at least a part of the black matrix (194) is located in a display area (AA) at a side of a first optical structural layer (polarizer 169) opposite to a display array layer (210; [0031]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a black matrix in the display of Li as taught by Oh since this will prevent light leakage between the pixels of the display. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Jeon, Zhu and further in view of Noma (US Pub. No. 2007/0018263 A1).

As to claim 20, Li in view of Chen and Jeon, Zhu disclose the manufacturing method according to claim 19 (paragraphs above).
Li does not disclose wherein a method of applying the light shielding material comprises a screen printing method. 
However, Chen discloses wherein the light shielding material comprises a BM ink (page 5), however, does not explicitly disclose that it is screen printed. 
Nonetheless, Noma discloses wherein a method of applying a light shielding material comprises a screen printing method ([0033]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the black resist material of Li using a screen printing method as taught by Noma since this will allow for quickly forming the light shielding pattern. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170256747; US20170214003; and US20170070679 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/3/2022